Citation Nr: 1629312	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  14-42 159 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a back condition. 

2.  Entitlement to service connection for diabetes mellitus type II. 

3.  Entitlement to service connection for an acquired psychiatric disorder other than major depressive disorder (MDD), to include posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for hearing loss. 

5.  Entitlement to service connection for osteoarthritis of the right knee.  

6.  Whether new and material evidence has been submitted to reopen a claim for internal derangement of the left knee to include degenerative changes, and if so if service connection is warranted. 

7.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of poliomyelitis of the left leg, and if so whether service connection is warranted. 

8.  Whether new and material evidence has been submitted to reopen a claim for service connection for major depressive disorder (MDD), and if so whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1964 to April 1965.

This matter comes to the Board of Appeals (Board) on appeal from April 2012 and June 2013 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

Relevant to the Veteran's claim of entitlement to service connection for acquired psychiatric disorders to include PTSD, such was originally adjudicated by the agency of original jurisdiction (AOJ) as entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons and other psychiatric diagnoses of record, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder other than MDD, to include PTSD.

In April 1996, VA received an Appointment of Veteran's Service Organization (VSO) as Claimant's Representative (VA Form 21-22) designating the New Hampshire State Veteran's Council as the Veteran's power of attorney (POA).  In January 2012, VA received an Appointment of Individual as Claimant's Representative (VA Form 21-22a) appointing private attorney Michael James Kelley as the Veteran's POA.  The Board recognizes this change in representation as reflected on the first page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic Virtual VA file associated with the Veteran's claim.  A review of the Virtual VA file reveals, with the exception of VA treatment records dated through April 2013, which were considered by the AOJ in the October and December 2014 statements of the case (SOC), the documents were either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his November and December 2014 substantive appeals (VA Form 9), the Veteran indicated that he wished to testify at a Board video-conference hearing before a Veterans Law Judge.  Unfortunately, it appears that no action was ever taken on these requests.  As such, the Board finds that a remand is necessary in order to afford the Veteran his requested Board hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge.  All correspondence regarding the scheduling of such hearing should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




